Mr. Chief Justice Craig delivered the opinion of the Court: This case stands upon a different footing from that of Bush et al. v. Sherman, 80 Ill. 160. In that case neither Smith nor his grantee was seeking to enforce the contract óf March 23, 1857, under which the mortgagees, Ayers and Hamilton, agreed, upon certain conditions, to release the west half of block 90, while here, appellant claims title under a contract of purchase made with Smith. In the decision of the case' supra it is said: “ It is a misconception of the meaning of the agreement to suppose that Hall, by reason of the reconveyance of the property to him by Smith, obtained it with the privilege of having future payments applied in reduction of the incumbrance upon the west half. Clearly, any one claiming under Smith as grantee would be entitled to the benefit of the contract, but Hall claimed nothing as the grantee of Smith.” The main inquiry in this case, then, is, whether appellant established title under Smith. If he did, under the decision cited he will be entitled to protection. It appears, from the proof offered on the trial, that on: the 23d day of March, 1857, Joseph Smith bought the west half of block 90. of Winchester Hall, and on that day received a contract providing for a deed upon the payment of certain specified sums of money at specified times named in the contract. On the same date Ayers and Hamilton, who held a ’ mortgáge on the land, entered into a writing on the back of ’ said contract, to the following effect: “In event of the payment to us by Winchester Hall,'at maturity, of the installments-due on May 23, 1857, the undersigned agree to hold the west half of block 90, as described within, liable for only one-half the residue of the unpaid purchase money owing to us by said Hall, not meaning hereby to release said Hall from the payment of any portion of the unpaid purchase money. Chicago, March 23, 1857. (West half of block 90.) ‘ Enos Ayees, J. G. Hamilton.” On the day following, these two contracts were duly recorded, and during the same month, Smith, by his contract in writing, sold the lot in question, which is a part of block 90, to appellant for the sum of $625. Appellant paid Smith on the contract .$181, and in the year 1858 he went into the possession of the property, and has remained in possession ever since. It was also proven that the installments mentioned in the contract executed by Ayers and Hamilton as due May 23, 1857, were paid at maturity, and that one half of the balance of the unpaid purchase money due from Hall on the premises was paid to Hamilton and Ayers, being the full amount required by their agreement with Smith to clear the west half of the block from the mortgage. It is true the contract between Hall and Smith contained a clause of forfeiture in case of non-payment of the purchase money, and if Hall had declared a forfeiture, possibly appellant’s title to the lot obtained of Smith might have been terminated, but this record fails to show a forfeiture of the contract. On the other hand, it appears that Smith conveyed his interest in the west half of the block to Hall on the 28th day of May, 1860, by deed of that date, and upon this account appellant made no further payments-on the lot in question to Smith. On the 5th day of June, 1860, Hall conveyed the west half of the block to Louis Bush, and on the 5th day of February, 1871, Bush conveyed the lot in question to appellant. In regard to this deed, Hall testified ‘that it was made because Cowan held a contract under Smith and claimed some interest under and by virtue of this contract. But whether the deed was made for: this reason or not cuts no figure in the case. As Smith had sold the lot to appellant, and appellant was in possession under that title when Smith conveyed to Hall, he took the conveyance subject to appellant’s title, and the same is true of Bush, and appellant, had he seen proper, by paying or tendering the balance due Smith, under the contract, to Hall or Bush after Smith conveyed, would have been entitled to a deed, and a court of equity would have decreed a deed. If appellant saw proper to pay Bush more than the original. contract price rather than file a bill for specific performance, such fact does not militate against his title. When Bush conveyed to him, the deed related back to and confirmed the sale made by Smith to him. Sherman, when he made sale under the mortgage bought of Ayers and Hamilton, had notice of the contract between Hall and Smith and also notice of the agreement of Ayers and Hamilton, under which the west half of the block would be released from the mortgage, as these contracts were all upon record. He also had notice of the title of appellant in the lot involved in this action, as appellant was in possession, and his possession was notice to all persons of whatever title he had, whether of record or not. How, while it may be true that Hall was estopped from claiming that the west half of the block was released from the mortgage in consequence of the payments having been made thereon in full compliance with the agreement of March 23, 1857, executed by Ayers and Hamilton, yet, appellant, having claimed title under Smith, for whose benefit the contract to release was made, has a perfect right to rely upon the terms and conditions of that contract, and invoke its aid to protect him in his title. In so far as appellant’s rights are involved, when the money was paid, according to the terms of the contract of March 23, 1857, the lot he had purchased of Smith became released from the mortgage, and the sale of his lot under the mortgage was a nullity and passed no title. We are of opinion, under the evidence, the defendant established title to the lot in question, and ■ the court erred in rendering judgment against him. The judgment will be reversed and the cause, remanded. Judgment reversed. Mr. Justice Scott : I can not concur in this decision. In Sherman v. Bush, 80 Ill. 168, this court decid.ed the west half of the property was not released from the mortgage given to secure the purchase money, and that the sale .thereafter made by the trustee was effectual to bar the rights of the mortgagor and all parties claiming under him as grantees or otherwise. That decision, in my opinion, is conclusive of the case at bar, and ought to be allowed to control the present decision. The judgment of the court below is in conformity with our previous decision and ought to be .affirmed.